DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach a method of modifying an original equipment oil cooling system for a vehicle having a diesel engine including 
(b) attaching an adaptor to the engine, the adaptor having an oil passageway, the adaptor being configured such that when the adaptor is in the installed position, the oil passageway of the adaptor receives the flow of oil from the oil outlet port of the engine and conveys the flow of oil to an external oil cooling heat exchanger, the adaptor further comprising a water passageway, the adaptor being configured such that when the adaptor is in the installed position, the water passageway of the adaptor receives a flow of water from the water outlet port of the engine and conveys the entirety of the flow of water back to the water cooling system of the engine; and 
(c) mounting the external oil cooling heat exchanger in a location different from the location of the original equipment liquid-to-liquid heat exchanger so that the external oil cooling heat exchanger receives the flow of oil from the adaptor and cools the flow of oil prior to retuning the flow of oil to the engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726